Fourth Court of Appeals
                               San Antonio, Texas
                                      April 25, 2019

                                   No. 04-18-00849-CV

                                Craig Erich HEILMANN,
                                        Appellant

                                            v.

                                Deanna Rae HEILMANN,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2000-CI-02542
                        Honorable Laura Salinas, Judge Presiding

                                     ORDER
    Judge John Gabriel’s unopposed motion for extension of time to hold hearing is hereby
GRANTED. Time is extended to May 24, 2019.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2019.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court